                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                          Plaintiffs,                                         8:18CR216

         vs.
                                                                               ORDER
STEVEN MICHAEL BRAITHWAITE,
ADAM THOMAS BRAITHWAITE, and
NEBRASKA RAILCAR CLEANING
SERVICES, LLC,

                          Defendants.


        This matter is before the court on the request of the government and defendants to declare this
case as complex and to schedule a Rule 17.1 Pretrial Conference. (Filing No. 24.) The court previously
granted the parties’ joint Motion to Designate the Case as Complex and set the 17.1 Pretrial Conference
for today, November 1, 2018. (Filing No. 24.) The court finds that the ends of justice have been served
by scheduling such a conference and outweigh the interests of the public and the defendants in a speedy
trial. The additional time arising as a result of the scheduling of the Fed. R. Crim. P. 17.1 conference,
i.e., the time between October 16, 2018, and November 1, 2018, shall be deemed excludable time in
any computation of time under the requirement of the Speedy Trial Act. Additionally, based on
information provided by the Motion to Designate the Case as Complex and representations made by
counsel for the parties, the court finds that this case is so unusual and so complex due to the nature of
the prosecution, the existence of novel questions of fact and law, and the amount of discovery, it would
be unreasonable to expect adequate preparation for pretrial proceedings or for the trial within the time
limits established by the Speedy Trial Act. See 18 U.S.C. 3161(h)(7)(B)(ii).
        IT IS ORDERED:
        1.        The government shall have until December 13, 2018 in which to provide discovery to
the defendants.
        2.        A status conference shall be held on April 22, 2019 at 2:00 p.m. to discuss the
progression of the case and possibly set a date for the filing of pre-trial motions.
        3.        The ends of justice have been served by granting the parties’ request and outweigh the
interests of the public and the defendants in a speedy trial. The additional time arising as a result of the
granting of the motion, i.e., from November 1, 2018, through April 22, 2019, shall be deemed
excludable time in any computation of time under the requirement of the Speedy Trial Act for the
reason counsel require additional time to adequately prepare the case, taking into consideration due
diligence of counsel, and the novelty and complexity of this case. The failure to grant additional time
might result in a miscarriage of justice. 18 U.S.C. 3161(h)(7)(A) & (B).


       Dated this 1st day of November, 2018.

                                                       BY THE COURT:

                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge




                                                  2
